       Case 1:14-cv-03625-VSB-KNF Document 132 Filed 01/25/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                 Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620
_________

woates@faillacelaw.com

                                                             January 22, 2021

Via ECF

Hon. Vernon S. Broderick
United States District Judge
United States District Court
Southern District of New York                                                            1/25/2021
40 Foley Square
                                                                             The parties shall appear for a telephonic status conference
New York, New York 10007
                                                                             on January 29, 2021 at 12 PM. The dial-in number is
                                                                             888-363-4749 and the access code is 2682448.
                 Re:      Galeana, et al. v. Mahasan Inc., et ano.
                          Case No.: 14-cv-03625 (VSB) (KNF)

Dear Judge Broderick:

       This office represents the Plaintiffs in the above-referenced matter. In accordance with
this Court’s order dated December 21, 2020, Plaintiffs write jointly with Defendants to provide
the Court with a status report in connection with this matter.

        To date, Defendants’ counsel has not heard back from Defendants as to the parties’
agreement to settle in principle, despite making several attempts to contact her. Accordingly,
while Plaintiffs respectfully request the Court to schedule a telephonic status conference at its
earliest convenience, Defendants’ counsel respectfully submits that they will likely and
imminently be moving to withdraw as counsel pursuant to Local Civil Rule 1.4 and will seek
related relief.

        In the event the parties finalize the terms of their agreement in principle prior to the date
that the Court schedules the status conference, the parties will notify the Court.

        Plaintiffs thank the Court for its time and attention to this matter.

                                                             Respectfully submitted,


                                                             /s/ William K. Oates
                                                             William K. Oates
                                                             MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                             Attorneys for Plaintiffs

cc:     Joseph Martin Labuda, Esq. (via ECF)
        Emanuel Kataev, Esq. (via ECF)

                          Certified as a minority-owned business in the State of New York
